Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 21, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed October 21, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00960-CV
____________
 
IN RE STEVE A. NELSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On October 6, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator
seeks to have this court compel the Honorable Brady Elliott, Presiding Judge in
cause number 01-CV-121020, styled State Bar of Texas v. Steven Nelson,
in the 268th District Court in Fort Bend County, to set aside the agreed order
granting interim suspension from the practice of law as void due to lack of
standing.
Relator has not established that he is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
Petition Denied
and Memorandum Opinion filed October 21, 2004.
Panel consists of
Chief Justice Hedges and Justices Fowler and Seymore.